446 F.2d 887
Rezen D. AUSTIN, Plaintiff-Appellant,v.BERRY BROTHERS OIL FIELD SERVICE, INC., et al., Defendants-Appellees.
No. 71-1503 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 1, 1971.

Appeal from the United States District Court for the Western District of Louisiana; Richard J. Putnam, District Judge.
William P. Rutledge, Domengeaux, Wright & Bienvenu, Lafayette, La., for plaintiff-appellant.
Philip E. Henderson, Houma, La., Harold J. Rhodes, Berwick, La., O'Neal, Henderson, Hanemann & Morris, Houma, La., for defendants-appellees.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966